Citation Nr: 1139931	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back condition, to include lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1971 to July 1972 and June 1976 to August 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness, claimed as low back condition.

A Travel Board hearing was held at the RO in August 2011 before the undersigned; the transcript is of record.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's low back condition, to include lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition, to include lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his current low back condition is related to the low back injuries and conditions he was treated for in service. 

There are numerous medical opinions of record. 

In July 2007 a VA examination was conducted.  After a review of the Veteran's medical records the examiner opined that his lumbar stenosis and disc herniations were less likely as not caused by or a result of his active military duty.  The examiner noted the Veteran's history of pain consistent with muscular strains and lumbago, including an injury when he was bent backwards over a howitzer during a football game.  The examiner also noted the Veteran's report of an incident in 2006 where he was exercising on a trampoline and felt worsening pain in his back and radiculopathy, which prompted a MRI which revealed spinal stenosis with herniated nucleus pulposus.  The examiner opined that while the Veteran's spinal stenosis could be caused by his military duty with prolonged training and activity, he was unable to say with more than 50/50 probability that his disc herniation and resultant radiculopathy/myelopathy is due to his military duty given no prior neurologic symptoms and the history of injury on a trampoline.  

In a January 2008 letter the Veteran's treating physician, Dr. PS, reported that he reviewed the Veteran's extensive medical records and history.  Dr. PS opined that the Veteran developed his current condition because of very early arthritis in his back and neck and that it is nearly certain that these conditions were the result of greater than normal stress and strain caused by extreme physical activity, training, lifting and combat duties in service. 

In an August 2009 letter Dr. RF, a retired Navy physician who treated the Veteran in service, reported that he reviewed the Veteran's service treatment records.  Dr. RF opined that the Veteran was unable to stand watches due to symptoms consistent with "pseudo-claudication" of lumbar spinal stenosis although this diagnosis never appears in his records.  Dr. RF also opined that due to the natural course of the disease, the Veteran's osteoarthritis and degenerative disc disease were certainly emerging during, and probably aggravated by, his active duty work.  Dr RF concluded that, although the trampoline injury and spinal surgery were not the direct result of military service, the Veteran has diffuse spinal disease with neurological consequence that was emerging and evolving during his active duty service. 

In a September 2009 letter Dr. WM, a retired Navy physician who treated the Veteran in service, reported that he treated the Veteran in 1992 in service at which time he documented his long history of low back pain.  Dr. WM reviewed the Veteran's medical records and accounts of events in service and opined that the Veteran's spinal stenosis was most certainly related to his military service. 

In an August 2011 letter Dr. HS, a retired Army orthopedic surgeon, reported that he reviewed the Veteran's medical history and noted the Veteran's 20 plus years in the service.  Dr. HS reported that the April 2006 MRI revealed degenerative disks at all disk levels in the lumbar spine.  Dr. HS reported that he observed that many military retirees with over 20 years in service have more severe degenerative spine and joint disorders than civilians of the same age and that it was his opinion that this was due to more strenuous activities in service which lead to an accelerated degeneration of the spine.  Dr. HS opined that the Veteran has accelerated wear on the disks in his spine secondary to his active duty service of 24 years, noting his deployments to war zones were more strenuous than civilian jobs.  Dr. HS also reported that lumbar MRI scans were not routinely done on active duty persons with back pain in the early 1990s and therefore it was not possible to know that the Veteran had degenerative disc problems when he left service in 1994.  Dr. HS concluded that the Veteran's spine problems should be found to have incurred in service. 

Lay statements reporting the Veteran's in service back injuries and observed back pain were received. 

The weight of the medical evidence supports a finding that the Veteran's current low back condition is related to service.  Four private physicians reviewed the Veteran's extensive medical history and opined that his current back condition developed during, or was caused by activities during service.  Dr. PS opined that the Veteran's current back condition was due to early arthritis which was caused by extreme physical activity in service.  Dr. RF, who treated the Veteran in service, opined that the Veteran's osteoarthritis and degenerative disc disease developed and were probably aggravated by service and that his spinal disease developed in service.  Dr. HS opined that the Veteran had accelerated wear on his disks in his spine due to active duty service. 

Although the VA examiner opined that the Veteran's lumbar stenosis and disc herniations were less likely caused by service, he also reported that spinal stenosis could be due to military service, and that he was unable to determine with more than 50/50 probability whether disc herniation and radiculopathy were due to military service.  The VA examiner's opinion is contradictory and unclear as he both opines that the Veteran's conditions were not caused by service but in the same paragraph reports that they could be related to service but he is unable to tell.   Significantly, he applied the wrong standard for probability; the burden is on the government, not the Veteran, to show by more than a 50/50 probability, that the disability was not as a result of service.  His opinion is of little, if any, probative value.  Clarification of the opinion is not necessary as the weight of the medical evidence supports a finding that the Veteran's current low back condition is related to service.  

Service connection for a low back condition, to include lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness, is warranted. 



ORDER

Service connection for a low back condition, to include lumbar spinal stenosis, status post lumbar decompression with residual weakness and numbness is granted. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


